Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00807-CV

                                 In the MATTER OF O.Z. Jr.

                  From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-JUV-01581
                           Honorable Laura Parker, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s adjudication and
disposition orders are AFFIRMED.

       SIGNED August 28, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice